—In a proceeding to validate the petition designating the petitioners as candidates in the Democratic Party primary election to be held on September 12, 1978 for the party position of County Committeeman in the 35th Assembly District, the appeal is from a judgment of the Supreme Court, Queens County, dated August 17, 1978, which, inter alia, granted the application. Judgment affirmed, without costs or disbursements. Matter of Miller v Power (309 NY 775) is inapplicable here in view of the stipulation of the parties that the election district was placed on the petition before it was circulated and before any of the enrolled voters signed it. Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.